Opinion by
Woodside, J.,
This is an appeal from a decision of the Unemployment Compensation Board of Review denying compensation to the claimant.
The board found from the evidence before it, that the claimant had been employed by Pennsylvania Cinerama Corporation for three years as a secretary at a salary of $60 per week. Her last day of employment was March 19, 1958. On March 28, 1958, she accepted a referral from the employment office to the Prank-ford Arsenal, Philadelphia, for a position as stenog*142rapher and typist at $3175 to $3685 per annum. The claimant was interviewed, passed the civil service examination, and was instructed to report for a further interview on May 14, 1958. She did not report for this interview, because she put the letter instructing her to report away, and “completely forgot.”
After the bureau, referee, and board in turn denied her claim for compensation for the period following her failure to report to the Arsenal on May 14th, she appealed to this Court.
Section 402(a) of the Unemployment Compensation Law, 43 PS §802(a), provides as follows: “An employe shall be ineligible for compensation for any week— (a) In which his unemployment is due to failure, without good cause, either to apply for suitable work at such time and in such manner as the department may prescribe, or to accept suitable work when offered to him by the employment office or by any employer . . .”
A claimant who seeks benefits must at all times be ready and willing to accept suitable employment from the employment office, or from any employer, and must have substantive and reasonable grounds for refusing the offered work: Sweeney Unemployment Compensation Case, 177 Pa. Superior Ct. 243, 110 A. 2d 843 (1955); Pompa Unemployment Compensation Case, 179 Pa. Superior Ct. 443, 115 A. 2d 772 (1955).
The claimant here received and accepted a referral to .the Frankford Arsenal. The purpose of the referral was to put the claimant in touch with suitable employment. Having been given such an opportunity, the burden was then upon the claimant to make such opportunity fruitful. The claimant’s attitude was indicative of a want of good faith, and her failure to report for suitable employment renders her ineligible for compensation benefits. Weiland Unemployment Compensation Case, 167 Pa. Superior Ct. 554, 76 A. 2d 457 *143(1950); Raiskin Unemployment Compensation Case, 186 Pa. Superior Ct. 37, 140 A. 2d 467 (1958).
Decision affirmed.